                                 1 MARKER E. LOVELL, JR. (208659)
                                   ANNA GOURGIOTOPOULOU (304998)
                                 2 GIBSON ROBB & LINDH LLP
                                   201 Mission Street, Suite 2700
                                 3 San Francisco, California 94105
                                   Telephone:    (415) 348-6000
                                 4 Facsimile:    (415) 348-6001
                                   Email:        mlovell@gibsonrobb.com
                                 5               awald@gibsonrobb.com

                                 6 Attorneys for Defendant
                                   ACTION WATERSPORTS OF INCLINE VILLAGE, LLC
                                 7

                             8 CRAIG L. JUDSON (114926)
                               SHARON M. NAGLE (179124)
                             9 BOLD, POLISNER, MADDOW, NELSON & JUDSON
                               A Professional Corporation
                            10 2125 Oak Grove Road, Suite 210
                               Walnut Creek, CA 94598
                            11 Telephone:    (925) 933-7777
                               Facsimile:    (925) 933-7804
                            12 Email:        snagle@bpmnj.com

                            13 Attorneys for Plaintiffs
                               ELIZABETH KOWAL and CONSTANTINE PHILIPIDES
                            14

                            15                                            UNITED STATES DISTRICT COURT

                            16                                          EASTERN DISTRICT OF CALIFORNIA

                            17                                                   SACRAMENTO DIVISION

                            18

                            19 ELIZABETH KOWAL, CONSTANTINE                                Case No. 2:17-cv-01469-JAM-DB
                               PHILIPIDES,
                            20                                                             STIPULATION TO DISMISS WITH
                                           Plaintiffs,                                     PREJUDICE
                            21
                                       v.
                            22
                               ACTION WATERSPORTS OF INCLINE
                            23 VILLAGE, LLC; DOES 1 through 50,
                               inclusive,
                            24
                                           Defendants.
                            25

                            26 / / /

                            27 / / /

                            28 / / /
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
     Tel.: (415) 348-6000          STIPULATION TO DISMISS WITH PREJUDICE
     Fax: (415) 348-6001           Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1            Settlement having been finalized as to all claims pursuant to a written settlement

                                 2 agreement, the parties to the above-captioned action hereby stipulate that the above-captioned

                                 3 action be and hereby is dismissed with prejudice, in its entirety as to all persons and parties, with

                                 4 each party to bear its own costs and fees herein, pursuant to Federal Rule of Civil Procedure, Rule

                                 5 41(a)(1). This dismissal includes the following claims:

                                 6            1.        The claims of Plaintiffs ELIZABETH KOWAL and CONSTANTINE

                                 7 PHILIPIDES, against Defendant ACTION WATERSPORTS OF INCLINE VILLAGE, LLC;

                                 8            The parties jointly request that an Order of Dismissal with Prejudice be entered as to all

                                 9 parties and claims, with each party to bear their own costs and fees.

                            10                Undersigned counsel for Defendant, Marker E. Lovell, Jr., certifies that all electronic

                            11 signatures below have been duly authorized by signatory counsel per Local Rule 131(e).

                            12

                            13                                                              Respectfully submitted,

                            14                Dated: May 24, 2019                           GIBSON ROBB & LINDH LLP

                            15

                            16                                                              By: /s/ MARKER E. LOVELL, JR.
                                                                                                    Marker E. Lovell, Jr.
                            17                                                                      mlovell@gibsonrobb.com
                                                                                                    Attorneys for Defendant
                            18                                                                      ACTION WATERSPORTS OF
                                                                                                    INCLINE VILLAGE, LLC
                            19

                            20                Dated: May 24, 2019                           BOLD, POLISNER, MADDOW, NELSON
                                                                                            & JUDSON
                            21

                            22                                                              By: /s/ SHARON NAGLE
                                                                                                    Sharon M. Nagle
                            23                                                                      snagle@bpmnj.com
                                                                                                    Attorneys for Plaintiffs
                            24                                                                      ELIZABETH KOWAL and
                                                                                                    CONSTANTINE PHILIPIDES
                            25

                            26

                            27

                            28
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                           2
     Tel.: (415) 348-6000            STIPULATION TO DISMISS WITH PREJUDICE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1                                                         ORDER

                                 2            Having reviewed the stipulation above of Plaintiffs ELIZABETH KOWAL and

                                 3 CONSTANTINE PHILIPIDES and Defendant ACTION WATERSPORTS OF INCLINE

                                 4 VILLAGE, LLC, IT IS HEREBY ORDERED: The Case is dismissed with prejudice.

                                 5

                                 6            IT IS SO ORDERED.

                                 7

                                 8            Dated: 5/24/2019                                     /s/ John A. Mendez_____________
                                                                                                   Hon. John A. Mendez
                                 9                                                                 United States District Court Judge
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                        3
     Tel.: (415) 348-6000            STIPULATION TO DISMISS WITH PREJUDICE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
